Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 30, 2022

                                      No. 04-22-00545-CR

                                   Santos Javier LOPEZ, Jr.,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                 From the 63rd Judicial District Court, Val Verde County, Texas
                                Trial Court No. 2020-0276-CR
                               Roland Andrade, Judge Presiding


                                         ORDER
        Appellant filed a motion for extension of time to file his notice of appeal. The clerk’s
record shows that appellant filed the motion and his notice of appeal within fifteen days after the
deadline for filing the notice of appeal as required by Rule 26.3. See TEX. R. APP. P. 26.3.
Therefore, appellant’s motion for extension of time to file his notice of appeal is GRANTED.
See id.
        As previously ordered, the reporter’s record is due on or before November 14, 2022.
Appellant’s brief is due 30 days after the date the reporter’s record is filed. See TEX. R. APP. P.
38.6(a).



                                                     _________________________________
                                                     Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of September, 2022.


                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court